Citation Nr: 1540597	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-05 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether a timely substantive appeal was filed with respect to the June 2009 rating decision that denied service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to June 29, 2012 for the grant of service connection for PTSD. 

3.  Entitlement to an initial compensable rating for hypertension. 
 
4.  Entitlement to an initial higher rating for PTSD, evaluated as 30 percent disabling prior to January 21, 2015 and 70 percent disabiling thereafter.

5.  Entitlement to an increased rating for coronary artery disease (CAD), status post coronary artery bypass surgery, evaluated as 30 percent disabling from May 22, 2012 to March 26, 2013, and evaluated as 60 percent disabling from March 26, 2013 to July 20, 2014. 
 
 6.  Entitlement to an effective date prior to August 17, 2012 for the grant of entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Calvin D. Hansen, Attorney-at-Law


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 determination, which found that a timely substantive appeal was not filed with respect to the June 2009 rating decision that denied service connection for PTSD, as well as rating decisions dated in December 2012, January 2013, and April 2013.  In this regard, the December 2012 rating decision awarded service connection for PTSD and assigned a 50 percent disability rating, effective June 29, 2012.  Likewise, the January 2013 rating decision granted service connection for hypertension and assigned a noncompensable evaluation.  The April 2013 rating decision awarded a TDIU, effective August 17, 2012 and granted a 30 percent rating for CAD, effective May 22, 2012 and a 60 percent rating, effective March 26, 2013.  

In November 2014, the Board remanded these issues for further development.  The case has now been returned for appellate review.

By way of background, in a July 2013 rating decision, the RO determined that it was clear and unmistakable error to assign a 50 percent rating for PTSD in the December 2012 rating decision and rather a 30 percent rating evaluation was warranted.  The RO determined that as the change did not affect the Veteran's current compensation rate, a proposal of the reduction was not required.  Effective January 21, 2015, the RO awarded a 70% disability rating for PTSD.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore remains in appellate status and has been characterized as set forth on the front page of this decision. 

The Board further notes that the RO in the April 2013 rating decision granted a 30 percent rating for coronary artery disease, effective May 22, 2012 and a 60 percent rating effective May 26, 2013.  While the Veteran in his May 2013 notice of disagreement also disagreed with the assigned 10 percent rating prior to May 22, 2012, in the November 2013 statement of the case the RO explained that the Veteran did not timely perfect his appeal regarding the denial of a rating higher than 10 percent for coronary artery disease (which arose from a November 2010 rating decision) and thus that issue was not in appellate status.  In a rating decision in October 2014, the RO granted a maximum 100 percent rating from July 21, 2014 to November 1, 2014.  On remand, in a February 2015 rating decision, the RO awarded a maximum 100 percent disability rating for the Veteran's CAD, effective November 1, 2014.  In turn, as the maximum disability rating for CAD has been awarded from July 21, 2014, this matter is not on appeal from that date as the benefit sought has been granted in full as of July 21, 2014.  Nevertheless, although the RO stated in the February 2015 rating decision that this issue was no longer on appeal as the maximum disability rating has been awarded, the maximum disability rating was not awarded throughout the course of the appeal period from May 22, 2012 and, thus, the issue of a higher disability rating prior to July 21, 2014 is still on appeal and, in turn, has been characterized as set forth on the front page of this decision.  

The issues of entitlement to service connection for peripheral neuropathy of the upper extremities were also remanded by the Board in November 2014.  However, in a February 2015 rating decision, the RO granted service connection for these disabilities representing a full grant of the benefits sought on appeal.  As such, these issues are no longer in appellate status.  

This appeal was processed using the electronic, paperless Virtual VA and Veterans Benefits Management System (VBMS) claims processing system. 

The issues of entitlement to an initial higher rating for PTSD, entitlement to an increased rating for CAD prior to July 20, 2014 and entitlement to an effective date prior to August 17, 2012 for the grant of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2009 rating decision, the RO denied service connection for PTSD; in March 2010, the Veteran submitted a notice of disagreement as to such denial; and on September 22, 2010, a statement of the case was issued.
 
2.  In February 2011, the Veteran submitted a substantive appeal, which was date-stamped February 25, 2011.
 
3.  On April 6, 2011, the RO issued a supplemental statement of the case (SSOC) reviewing additional VA outpatient treatment records, and then on January 26, 2012, the RO informed the Veteran that his substantive appeal was not timely and the SSOC was issued in error.  

4.  Resolving doubt in favor of the Veteran, the Board finds that VA has waived the time requirement for filing a substantive appeal by its treatment of the claim as being in appellate status.

5.  VA received the Veteran's original claim for PTSD on February 25, 2009; which was denied in the June 2009 rating decision.

6.  As the VA has waived the filing requirement for filing a substantive appeal with respect to the June 2009 rating decision, the Veteran's claim for PTSD has been ongoing since February 25, 2009.

7.  When resolving the benefit of the doubt in favor of the Veteran, since VA received his original claim for service connection on February 25, 2009, the Veteran has suffered from PTSD, which has been attributed to his combat service.

8.  The Veteran's service-connected hypertension requires continuous medication for control; but systolic pressure has been predominantly less than 160; and historically and through the present, diastolic pressure has been predominantly less than 100.


CONCLUSIONS OF LAW

1.  VA waived the timeliness of the substantive appeal with respect to a June 2009 rating decision that denied service connection for PTSD.  38 U.S.C.A. §§ 5107, 7105 (West 2014); 38 C.F.R. §§ 3.102, 20.201, 20.202, 20.302, 20.305 (2015); Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

2.  The criteria for an effective date of February 25, 2009, but no earlier, for the award of service connection for PTSD have been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.156(c), 3.400 (2015).

3.  The criteria for entitlement to an initial compensable disability evaluation for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.104, Diagnostic Code 7101 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

As the Board's decision to allow continuation of the appeal of the June 2009 rating decision that denied service connection for the PTSD is a full grant of the benefit sought, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations with respect to this matter.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

With respect to the Veteran's claim for an increased rating for hypertension, the Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Likewise, the Veteran has appealed the assigned effective date for the award of service connection for his PTSD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, as the Veteran has appealed the initially assigned rating with respect to his hypertension and the initially assigned effective date with respect to his PTSD claim, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of private and VA treatment and VA examinations.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

Additionally, the Veteran was afforded VA examinations in January 2013 and January 2015 to evaluate the severity of his service-connected hypertension.  The Board finds that the VA examinations are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent January 2015 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

Relevant to the duty to assist with respect to the Veteran's effective date claim, the Board notes that relevant medical evidence was reviewed by the RO in connection with the adjudication of the Veteran's service connection claim.  However, as the Veteran is awarded the earliest possible effective date under VA regulations herein, namely the date of receipt of his original claim for service connection, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with the November 2014 remand directives as to the issues decided herein.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in November 2014 directed the AOJ to schedule the Veteran for a VA examination to determine the severity of his hypertension and issue a statement of the case with respect to the issue of whether a timely substantive appeal was filed with respect to the June 2009 rating decision.  As noted above, the Veteran was afforded a VA examination in January 2015 that is adequate for appellate review.  Moreover, a statement of the case was issued in February 2015 and the Veteran subsequently perfected his appeal.  Accordingly, the Board finds that there has been substantial compliance with the November 2014 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

II.  Timeliness of Substantive Appeal with respect to June 2009 Decision

The present appeal includes the issue of whether a timely substantive appeal was filed with respect to the June 2009 rating decision that denied service connection for PTSD.  VA imposes duties on claimants seeking VA compensation.  If a claimant disagrees or is dissatisfied with a determination by the AOJ, the claimant has a duty to express disagreement by filing a notice of disagreement within one year from the date that the AOJ mails the notice of a decision and to timely perfect the appeal by filing a substantive appeal following the issuance of a statement of the case within 60 days from the date that the AOJ mails the statement of the case or within the remaining one year period following the date of mailing of the notice of the decision being appealed.  38 C.F.R. §§ 20.201, 20.202, 20.302(a), (b).  Special rules apply if the claimant has submitted additional evidence.  If a claimant submits additional evidence within one year of the date of mailing of the notification of the determination being appealed, and that evidence requires in accordance with 38 C.F.R. § 19.31 that the claimant be furnished a SSOC, the time to submit a substantive appeal shall end not sooner than 60 days after such SSOC is mailed, even if the 60 day period extends beyond the one year appeal period.  38 C.F.R. § 20.302(b)(2).  A substantive appeal is perfected using VA Form 9, Appeal to Board of Veteran's Appeals.  Instructions accompanying the form direct the claimant to file the appeal with the VA office issuing the statement of the case. 

The AOJ may close the case for failure to respond after receipt of the statement of the case, but questions as to timeliness or adequacy of response shall be determined by the Board.  38 U.S.C.A. § 7105; see also 38 C.F.R. § 20.302(b).  If the appellant has not filed a timely substantive appeal, then the appeal fails.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  However, unlike a notice of disagreement, the filing of a substantive appeal is not jurisdictional in nature.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  In Percy, the U.S. Court of Appeals for Veterans Claims (Court) found that the Board waived the time requirement for filing a substantive appeal by its treatment of the claim as being in appellate status for a period of years.  The Court stated in Percy that, if VA treats an appeal as if it was timely filed, then a claimant is entitled to expect that VA means what it says.

In June 2009, the RO denied the Veteran's claim for service connection for PTSD.  In March 2010, the Veteran submitted a timely notice of disagreement.  On September 22, 2010, the RO mailed the Veteran a statement of the case with instructions for perfecting an appeal and enclosed a VA Form 9.  Copies were provided to the Veteran's previous representative.  However, it appears that in December 2010, the Veteran appointed his current representative.  Thereafter, he submitted a VA Form 9 dated February 22, 2011, which was marked received by the RO on February 25, 2011.   

It appears that VA treatment dated from November 2010 to February 2011 were subsequently associated with the record.  In turn, the RO issued a SSOC on April 6, 2011 readjudicating the claim for service connection for PTSD.  The Veteran's current representative was copied on the SSOC.  In the cover letter, the RO indicated that if the Veteran has already filed a formal appeal via VA Form 9, a response to the SSOC was optional.  Significantly, the Veteran had filed a VA Form 9 in February 2011 and to date, had not been told by the RO that it had not been accepted as timely.  As such, the Veteran was not notified that he needed to file another VA Form 9 to continue his appeal.  

On January 26, 2012, almost nine months after the issuance of the April 2011 SSOC, the RO notified the Veteran that the February 2011 substantive appeal was untimely as it was received greater than 60 days from the date of mailing of the statement of the case and greater than one year from the mailing of the decision being appealed.  In the letter, the RO noted that the SSOC sent in April 2011 was done in error.  The following month, the Veteran expressed timely disagreement with this decision.  The RO provided a statement of the case as to this issue in February 2015, and the Veteran perfected a timely appeal in March 2015.  

The Board finds that, under a strict application of the filing rules, the Veteran's substantive appeal dated February 25, 2011 was not timely filed.  Nevertheless, importantly, VA took action by issuing a SSOC in April 2011.  Such communication treated the appeal as if it were timely filed, only to reverse that several months later in the January letter.  Although the RO subsequently indicated that the SSOC was made in error, again this statement was made many months later and nothing in the Veteran's actions suggest that he had abandoned such appeal during this time. 

Therefore, resolving all doubt in favor of the Veteran consistent with the principles set forth in Percy, supra, the Board waives the timeliness requirement in this case and finds that VA waived the timeliness of the substantive appeal with respect to that June 2009 rating decision that denied service connection for PTSD.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

III.  Earlier Effective Date for Service Connection for PTSD

The Veteran is seeking an effective date prior to June 29, 2012 for the award of service connection for PTSD.  Specifically, the Veteran seeks an effective date of February 25, 2009, the date VA received his original claim for service connection.  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet.App. 196, 199 (1992).  To determine when a claim was received, the Board must review all communication in the claims file that may be construed as an application for a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

Generally, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of an application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Furthermore, the effective date based on the submission of new and material evidence received after a final disallowance is the date of receipt of a new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii). 

In this case, as discussed above, VA received the Veteran's original claim for service connection for PTSD on February 25, 2009.  In May 2009, the Veteran was afforded a VA examination.  It was acknowledged that the Veteran was in combat in Vietnam.  However, the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  Thereafter, the AOJ denied service connection for PTSD in the June 2009 rating decision because there was no confirmed diagnosis of PTSD.  However, an October 2009 VA PTSD screening was positive.  

Moreover, in support of his claim, the Veteran submitted a November 2009 private psychological evaluation prepared by a psychologist.  It was noted that the Veteran was a combat Vietnam Veteran.  After examining the Veteran and taking a thorough medical history, the examiner diagnosed PTSD due to the Veteran's combat experiences in Vietnam.  A September 2011 VA treatment record indicated that the Veteran's history and symptoms were suggestive of PTSD.  VA treatment records showed that in October 2011, the Veteran was diagnosed with PTSD.  Subsequently, the Veteran underwent another VA examination in September 2012.  At that time, the VA examiner found that the Veteran met the criteria for a diagnosis of PTSD.  

Again, the Veteran submitted a notice of disagreement in March 2010 and the RO issued a statement of the case in September 2010.  Again, the Veteran submitted a substantive appeal in February 2011.  As discussed above, the Board has determined that the VA waived the timeliness of the substantive appeal with respect to that June 2009 rating decision that denied service connection for PTSD.  As such, the Veteran's appeal for service connection for PTSD had been ongoing since his original date of claim submitted on February 25, 2009.  
  
Based on the evidence of record, the Board finds that an effective date of February 25, 2009, but no earlier, for the award of service connection for PTSD is warranted.  
Again, VA received the Veteran's original claim on February 25, 2009 and, thus, the Veteran's claim for service had been ongoing since that date.  There is no prior claim for service connection for PTSD in the record, nor has the Veteran asserted such.  Additionally, although the VA examination in May 2009 found that the Veteran did not suffer from PTSD, a private evaluation in November 2009 did show a diagnosis of PTSD based on the Veteran's Vietnam combat experiences.  Again, a thorough history was taken from the Veteran and the examiner was identified as a psychologist.  Moreover, there was positive a PTSD screening in October 2009 and subsequent VA treatment records and VA examination report also showed diagnosis of PTSD.

The Board acknowledges the decision by the United States Court of Appeals for the Federal Circuit in Young v. McDonald, 766 F.3d 1348, 1352 (Fed. Cir. 2014) where the Court affirmed a denial of the award of an earlier effective date for service connection for PTSD as the evidence did not show that there was a diagnosis of PTSD prior to the assigned effective date.  However, in contrast, in the instant case, the evidence of record does show a diagnosis of PTSD made by a private examiner in conjunction with the February 2009 claim.  Moreover, since the date of claim, the Veteran has consistently reported that his psychiatric symptoms are related to his combat service.  In sum, the Board finds that the Veteran's PTSD due to his combat experiences has been ongoing since his original claim was received in February 2009.  

Hence, the February 25, 2009 date of receipt of the Veteran's original claim is the earliest date on which the grant of service connection for PTSD may become effective.  In sum, the grant of service connection PTSD based upon the Veteran's claim for such benefits must be made effective back to the date of receipt of the original claim, February 25, 2009.  See 38 C.F.R. § 3.400(b)(2); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) ("[T]he effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.").  

In conclusion, when resolving all benefit of the doubt in favor of the Veteran, the evidence supports the assignment of an effective date of February 25, 2009, but no earlier, for the grant of service connection for PTSD.  

IV.  Initial Compensable Rating for Hypertension

The present appeal also involves the Veteran's claim that the severity of his hypertension warrants a higher initial disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's service-connected hypertension has been rated as noncompensable under the provisions of Diagnostic Code 7101 for hypertensive vascular disease (hypertension and isolated systolic hypertension).  38 C.F.R. § 4.104.  According to Diagnostic Code 7101, a 60 percent rating is warranted if the diastolic pressure is predominantly 130 or more, a 40 percent rating is assigned if the diastolic pressure is predominantly 120 or more, a 20 percent rating is warranted when the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more, and a 10 percent rating is assigned if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

As the Veteran's hypertension was found to be associated with his kidney disease, the RO construed a claim for hypertension when the Veteran filed his claim for kidney disease in August 2012.  The Veteran was afforded a VA examination in January 2013.  The examiner noted that although higher blood pressure readings were noted by the Veteran in the past, the Veteran changed his blood pressure medication in July 2012 and his most recent reported blood pressure average was 150-170/60-90.  On examination, blood pressure readings were 99/58, 132/60 and 134/64.  Although the Veteran's hypertension required continuous medication, the examiner found that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  

Subsequent VA treatment records showed that in January 2014, a home health call was done due to a blood pressure reading of 184/75.  However, a blood pressure diary showed that out of 14 blood pressure readings taken over a two week period, the average was 153/73.  None of the diastolic readings were over 100 and only three of the systolic readings were over 160.  A similar log for the next couple of weeks again while showing systolic readings over 160 at times, still showed an average blood pressure of 153/76.

Another home care call in March 2014 again appeared to show that blood pressure was slightly above goal.  Nevertheless, another diary, again, while showing systolic readings over 160 at times, still showed an average blood pressure of 158/76.  However, a notation appears to indicate that the Veteran was not taking his blood pressure readings correctly in that he was supposed to take readings two hours after taking medication, but he had been taking the morning blood pressure readings prior to taking medications.  Subsequently, in August 2014, the average was 134/56.  On physical examination that same month, it was 106/67.  

Given the possibility of an increase in severity, the Veteran was afforded another VA examination in January 2015.  The claims file was reviewed.  The Veteran brought a diary and review of the blood pressure readings from the diary demonstrated that blood pressure was under very good control with systolics in
the mid-120s and diastolics in the 60s.  On examination, blood pressure readings were 128/60, 126/62 and 128/64.  Although the Veteran's hypertension required continuous medication, the examiner found that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.

In sum, the preponderance of the medical evidence fails to show that systolic pressure has predominantly been at 160 or higher or diastolic pressure at 100 or higher to meet the criteria for a higher rating.  All of the blood pressure readings taken at VA examinations clearly show lower blood pressure readings.  Although the Veteran's blood pressure diary document systolic readings over 160 at time, the majority of readings are below this number.  As such, the Board cannot find that systolic pressure has been predominantly at 160 or higher.  Likewise, diastolic readings have consistently been under 100.  The Board notes that neither the Veteran nor his representative have specifically pointed to any blood pressure readings that predominantly showed systolic pressure at 160 or more or diastolic pressure at 100 or more.  Therefore, the Board must conclude that the medical evidence does not demonstrate that the Veteran's hypertension more nearly approximates diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, as contemplated by a 10 percent rating under Diagnostic Code 7101.  38 C.F.R.  § 4.104, Diagnostic Code 7101.  Moreover, while the medical evidence does show that the Veteran requires continuous medication to control his hypertension, both VA examiners found that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  As a result, the evidence does not meet the criteria for a 10 percent disability rating.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his hypertension.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected hypertension; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hypertension with the established criteria found in the rating schedule.  The Board finds that the Veteran's hypertension symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, rating criteria contemplates his elevated blood pressure readings and the necessity for continuous medication.  There are no additional symptoms of his hypertension that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  In this regard, the Board notes that the Veteran's CAD and PTSD disabilities have been remanded for additional development and, as such, need not be considered in the extra-schedular analysis at this time.  See id.

Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In conclusion, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his hypertension.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A.
§ 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

VA waived the timeliness of the substantive appeal with respect to the June 2009 rating decision that denied service connection for PTSD; the appeal is granted.

An effective date of February 25, 2009, but no earlier, for the award of service connection for PTSD is granted, subject to law and regulations governing the effective date of an award of monetary compensation.

An initial compensable rating for hypertension is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is seeking an initial higher rating for his PTSD.  In light of the Board's award of an effective date of February 25, 2009 for the grant of service connection PTSD, in order to avoid any prejudice to the Veteran, this matter must be returned to the AOJ for initial consideration of the disability rating to be assigned from that date and the issuance of a supplemental statement of the case.  38 C.F.R. § 19.31.  Moreover, a retrospective opinion to determine the nature and severity of the Veteran's PTSD from the effective date of the award of service connection is warranted.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  

Likewise, as the Board discussed above, despite the AOJ's determination, the issue of entitlement to an increased rating for CAD prior to July 20, 2014 is still on appeal.  As such, in order to avoid any prejudice to the Veteran, this matter must also be returned to the AOJ for initial consideration as to whether an increased rating is warranted for this disability prior to July 20, 2014 and the issuance of a supplemental statement of the case.  38 C.F.R. § 19.31.  

Lastly, the issue of entitlement to an effective date prior to August 17, 2012 for the grant of a TDIU inextricably intertwined with the remaining claims on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, this issue must also be returned to the AOJ for further consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  A GAF score should be reported.  

The examiner is requested to provide an opinion with respect to the severity of the Veteran's social and occupational impairment from the February 25, 2009 award of service connection.  The examiner should specifically opine whether the Veteran's PTSD increased in severity, and, if so, the approximate date(s) of any such change(s), and the severity of the disability on each date. 

All opinions expressed by the examiner should be accompanied by a complete rationale.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issues on appeal should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


